IN THE SUPREME COURT OF THE STATE OF DELAWARE


DAVID KABAKOFF, PH.D., in his            §
capacity as Stockholders’ Agent,         §
                                         §         No. 430, 2020
               Plaintiff Below,          §
               Appellant,                §         Court Below – Court of Chancery
                                         §         of the State of Delaware
       v.                                §
                                         §
ZENECA, INC., a Delaware                 §         C.A. No. 2017-0459-JRS
Corporation, and MEDIMMUNE, LLC,         §
a Delaware limited liability company,    §
                                         §
             Defendants Below,           §
             Appellees.


                            Submitted: October 13, 2021
                             Decided: October 21, 2021

Before SEITZ, Chief Justice; VALIHURA, VAUGHN, TRAYNOR,                           and
MONTGOMERY-REEVES, Justices, constituting the Court en Banc.

                                      ORDER

      On this 21st day of October, 2021, after careful consideration of all briefs and

the record on appeal, and after oral argument, we find it evident that the final

judgment of the Court of Chancery should be affirmed on the basis of and for the

reasons stated in the January 24, 2020 bench ruling, November 18, 2020 opinion,

and November 25, 2020 order.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of Chancery

is AFFIRMED.

                                  BY THE COURT:

                                   /s/ Tamika R. Montgomery-Reeves
                                                 Justice